Opinion by
Reeder, J.,
This was a bill in equity, asking for an injunction to restrain the defendants from the further use of, or injury to, certain property claimed by the plaintiffs, as trustees of the Trinity Evangelical Church, of West Manheim township, York county.
The plaintiffs claimed title as trustees of the Trinity Evangelical Church under a deed from Oliver Garrett in trust to be “ kept, used and maintained as a place of divine worship by the ministry and membership of the Evangelical Association of North America, with power to dispose of and convey the same, subject to the discipline, usages and ministerial appointments of said church .or association as from time to time authorized and declared by the general conference of the said association, and the annual conference in whose bounds the said premises are situate.”
The conveyance by the grantor to the original trustees was manifestly for the mere purpose of vesting the property in the congregation, they being at the time an unincorporated society.
At the time of the filing of this bill, it is practically undisputed that the plaintiffs were no longer members of the Evangelical Association of North America. They seceded from that association and united with an association called “ The United Evangelical Church.” They were subsequently expelled from tbe church, and were cut off from all church rights and privileges by the regular ecclesiastical authorities of the Evangelical Association of North America. Their offices as trastees have been forfeited, and were, therefore, vacant before the filing of their bill. By their secession from the church, they were no longer entitled to the control of the church property. This congregation collected among themselves the consideration which was paid to Garrett, the original grantor, as the purchase money for the property.
It was subsequently provided in the deed that the church was to be subject to the discipline, usage and rules of the Evangelical Association of North America. These trustees were *480selected by the original association when they were members in full standing of the one ecclesiastical body, but held the empty title merely of this property for this unincorporated society. When they first seceded, and were afterwards expelled from the association who had full control of this church, it was a virtual renunciation by them of their right to exercise the power of trustees, and their control of any portion of the church property ceased.
They, therefore, have no standing to come into court as plaintiffs in a bill in equity and ask for an injunction as trustees of the said congregation to enjoin anybody from doing anything which affects in any way the interests or property of the said church.
The decree of the court below is, therefore, reversed and the bill dismissed at the cost of the plaintiffs. This action makes it unnecessary for us to consider the different assignments of error in any further detail.